            Case 1:19-cv-00915-CJN Document 9 Filed 06/03/19 Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
PUBLIC CITIZEN, INC.,                         )
                                              )
       Plaintiff,                             )
                                              )       Civil Action No. 19-915 (RCL)
               v.                             )
                                              )
UNITED STATES DEPARTMENT OF                   )
HOUSING AND URBAN                             )
DEVELOPMENT,                                  )
                                              )
       Defendant.                             )
                                              )

               MOTION TO VACATE DISPOSITIVE MOTION DEADLINE

       Defendant United States Department of Housing and Urban Development, by undersigned

counsel, respectfully submits this motion to vacate the deadline requiring Defendant to file a

Vaughn index and a dispositive motion, as ordered by the Court on May 3, 2019. ECF No. 8.

Plaintiff Public Citizen, Inc., opposes the relief requested herein. In support of its motion,

Defendant states as follows:

       1.      This case concerns one Freedom of Information Act request submitted by Plaintiff

to Defendant in December 19, 2018, immediately before the most recent shutdown of government

operations. The request seeks certain agency records concerning regarding the eligibility of

participants in the Deferred Action for Childhood Arrivals program for loans insured by the

Federal Housing Administration. See ECF No. 1.

       2.      Defendant is in the process of searching for responsive hard copy and electronic

discovery (“e-discovery”) documents.       As to Defendant’s search for hardcopy documents,

Defendant is in the process of reviewing and processing the non-exempt portions to release to

Plaintiff in response to its requests. Defendant estimates that it will be in a position to outline a
            Case 1:19-cv-00915-CJN Document 9 Filed 06/03/19 Page 2 of 4




final production schedule with respect to the hard-copy records within the next two weeks. As to

the e-discovery documents, Defendant estimates having access to such results by the end of June,

at which time Defendant will engage in a responsiveness review followed by processing for release

of non-exempt records. Defendant estimates it will be in a position to outline a final production

schedule as to the e-discovery upon completion of its responsiveness review, which Defendant

estimates will take approximately 45 days upon having access to the e-discovery results. 1

       3.      On May 8 and May 30, 2019, counsel for Plaintiff and Defendant conferred

regarding the status of Defendant’s response. Defendant explained that it is in the process of

responding to Plaintiff’s request and that it would be premature to begin briefing on dispositive

motions. Defendant indicated that, upon completing a production schedule, it would process 500

pages per month and produce non-exempt responsive records on a rolling basis.

       4.      Based on the foregoing, Defendant requests to file a Status Report every 45 days

until Defendant’s production is complete.

       5.      Accordingly, Defendant respectfully requests that the Court enter the attached

proposed Order vacating the deadline to submit dispositive motions and requiring the filing of

Joint Status Reports every 45 days until Defendant’s production is complete.

Dated: June 3, 2019                            Respectfully submitted,

                                               JESSIE K. LIU, D.C. Bar #472845
                                               United States Attorney

                                               DANIEL F. VAN HORN, D.C. Bar #924092
                                               Chief, Civil Division

                                               By:    /s/ Matthew Kahn
                                               MATTHEW KAHN
                                               Assistant United States Attorney

1
 Presently, Defendant has identified 11 potential custodians of e-discovery. Moreover, Defendant
has only received records for one of the custodians.


                                                2
Case 1:19-cv-00915-CJN Document 9 Filed 06/03/19 Page 3 of 4




                            Civil Division
                            U.S. Attorney’s Office, District of Columbia
                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            Telephone: (202) 252-6718
                            Matthew.Kahn@usdoj.gov

                            Counsel for Defendant




                             3
          Case 1:19-cv-00915-CJN Document 9 Filed 06/03/19 Page 4 of 4




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                              )
PUBLIC CITIZEN, INC.,                         )
                                              )
       Plaintiff,                             )
                                              )      Civil Action No. 19-915 (RCL)
               v.                             )
                                              )
UNITED STATES DEPARTMENT OF                   )
HOUSING AND URBAN                             )
DEVELOPMENT,                                  )
                                              )
       Defendant.                             )
                                              )

                                     [PROPOSED] ORDER

       In light of Defendant’s Motion to Vacate Dispositive Motion Deadline, and the entire

record herein, it is hereby ORDERED that the parties shall file a further joint status report on or

before July 18, 2019.

       SO ORDERED.



                                                     ________________________
Date                                                 ROYCE C. LAMBERTH
                                                     United States District Judge
